ICJ_094_LandMaritimeBoundary_CMR_NGA_2001-02-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA; GUINEE ÉQUATORIALE (intervenant))

ORDONNANCE DU 20 FEVRIER 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

ORDER OF 20 FEBRUARY 2001
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria; Guinée équatoriale (intervenant) ),
ordonnance du 20 février 2001, C.J. Recueil 2001, p. 9

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria: Equatorial Guinea intervening),
Order of 20 February 2001, LC.J. Reports 2001, p. 9

 

N° de vente:
ISSN 0074-4441 Sales number 808

ISBN 92-1-070907-1

 

 

 
20 FÉVRIER 2001

ORDONNANCE

FRONTIÈRE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGÉRIA : GUINÉE ÉQUATORIALE (intervenant))

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

20 FEBRUARY 2001

ORDER
COUR INTERNATIONALE DE JUSTICE

2001 ANNÉE 2001
20 février
Rôle général
n° 94 20 février 2001

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGERIA; GUINÉE ÉQUATORIALE (intervenant))

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sui, vice-président; MM. ODA,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™* Hiccins, MM. PARRA-ARANGUREN, KOOLMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; M. COUVREUR, gref-

fier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44 et 80 de son Règle-
ment,

Vu la requête enregistrée au Greffe de la Cour le 29 mars 1994, par
laquelle la République du Cameroun a introduit une instance contre la
République fédérale du Nigéria au sujet d’un différend présenté comme
«port[ant] essentiellement sur la question de la souveraineté sur la pres-
qu'ile de Bakassi» et a prié la Cour de «bien vouloir déterminer le tracé
de la frontière maritime entre les deux Etats au-delà de celui qui avait été
fixé en 1975»,

Vu la requéte additionnelle présentée par le Cameroun le 6 juin 1994,
10 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 20 II 01)

Vu l'ordonnance en date du 16 juin 1994, par laquelle la Cour a
indiqué qu'elle ne voyait pas d’objection à ce que cette requête addition-
nelle soit traitée comme un amendement à la requête initiale et a fixé les
dates d'expiration des délais pour le dépôt, respectivement, du mémoire
du Cameroun et du contre-mémoire du Nigéria,

Vu le mémoire déposé par le Cameroun et les exceptions préliminaires
présentées par le Nigéria dans les délais ainsi fixés,

Vu l'arrêt du 11 juin 1998, par lequel la Cour a statué sur les exceptions
préliminaires soulevées par le Nigéria,

Vu l'ordonnance du 30 juin 1998, par laquelle la Cour a fixé la date
d'expiration d’un nouveau délai pour le dépôt du contre-mémoire du
Nigéria, et l'ordonnance du 3 mars 1999, par laquelle elle a reporté cette
date,

Vu le contre-mémoire déposé par le Nigéria dans le délai ainsi prorogé,
et les demandes reconventionnelles qui y étaient présentées,

Vu l'ordonnance du 30 juin 1999, par laquelle la Cour a dit que les
demandes reconventionnelles présentées par le Nigéria étaient recevables
comme telles et faisaient partie de l'instance en cours; a décidé la présen-
tation d’une réplique du Cameroun et d’une duplique du Nigéria portant
sur les demandes soumises par les deux Parties; et a fixé respectivement
au 4 avril 2000 et au 4 janvier 2001 les dates d'expiration des délais pour
le dépôt de ces pièces,

Vu la réplique déposée par le Cameroun et la duplique déposée par le
Nigéria dans les délais ainsi fixés:

Considérant que, par lettre du 24 janvier 2001, reçue au Greffe le
même jour par télécopie, l’agent du Cameroun a fait savoir à la Cour que
son gouvernement souhaitait présenter une pièce additionnelle, «afin de
rectifier un certain nombre d'erreurs de fait ou de droit commises par la
Partie nigériane dans la présentation de [sles demandes reconvention-
nelles», et a suggéré que la date d'expiration du délai pour le dépôt de
cette pièce additionnelle soit fixée au 4 juillet 2001;

Considérant que, par lettre du 5 février 2001, reçue au Greffe le
6 février 2001 par télécopie, l'agent du Nigéria a informé la Cour que son
gouvernement ne voyait pas d’objection à la présentation par le Came-
roun d'une pièce additionnelle consacrée aux demandes reconvention-
nelles soumises par le Nigéria; qu'il a indiqué que «la pièce additionnelle
du Cameroun devralit] se limiter à répondre aux demandes reconvention-
nelles du Nigéria» et que «le Nigéria se réservjait] le droit d’être trai-
té de manière équitable et de répondre à toute considération supplémen-
taire» au cas où cette pièce «excéderalit] les limites d'une telle réponse»:
et que l’agent a ajouté que le Nigéria acceptait que la date d'expiration
du délai pour le dépôt de la pièce additionnelle du Cameroun soit fixée au
4 juillet 2001;

Considérant que, dans son ordonnance susvisée du 30 juin 1999, la
i] FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 20 JJ 01)

Cour, après avoir indiqué qu'elle estimait nécessaire le dépôt d’une réplique
du Cameroun et d'une duplique du Nigéria, portant sur les demandes
soumises par les deux Parties, a ajouté ce qui suit:

«il échet en outre, aux fins d’assurer une égalité entre les Parties, de
réserver le droit, pour le Cameroun, de s'exprimer une seconde fois
par écrit, dans un délai raisonnable, sur les demandes reconvention-
nelles du Nigéria, dans une pièce additionnelle dont la présentation
pourrait faire l’objet d’une ordonnance ultérieure»,

Compte tenu de Paccord des Parties,

Autorise la présentation par la République du Cameroun d’une pièce
additionnelle portant exclusivement sur les demandes reconventionnelles
soumises par la République fédérale du Nigéria;

Fixe au 4 juillet 2001 la date d’expiration du délai pour le dépôt de
cette pièce;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt février deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Came-
roun et au Gouvernement de la République fédérale du Nigéria.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
